Citation Nr: 0605674	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  01-05 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a right knee disability, postoperative, with 
painful and limited motion.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a right knee injury with laxity.  

3.  Entitlement to a disability rating greater than 10 
percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A subsequent Decision Review Officer (DRO) 
rating decision in July 2005 increased the veteran's 
evaluation for his right knee disability with painful and 
limited motion to 20 percent and his evaluation for hepatitis 
C (previously diagnosed as abnormal liver findings of unknown 
etiology) to 10 percent.  

This appeal was remanded by the Board in January 2004 and 
July 2003 for further development.  

In December 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence shows that the veteran is not compensable 
based upon limitation of motion of the right knee; the 
veteran is currently rated at the maximum evaluation for 
degenerative arthritis.  

3.  The evidence does not show that the veteran has moderate 
recurrent subluxation or lateral instability of the right 
knee.  

4.  The evidence does not show that the veteran's hepatitis C 
symptomatology includes daily fatigue, malaise, and anorexia, 
requiring dietary restriction or continuous medication or; 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 month 
period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for a right knee disability, postoperative, with 
painful and limited motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010 (2005).  

2.  The criteria for a disability rating greater than 10 
percent for residuals of a right knee injury with laxity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5257 (2005).  

3.  The criteria for a disability rating greater than 10 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7345 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

1.  Knee disability and residuals of knee injury

The veteran asserts that he is entitled to a higher rating 
for his service connected right knee disabilities.  His right 
knee disability with painful and limited motion is currently 
evaluated at 20 percent disabling.  He is currently assigned 
a 20 percent rating by analogy under Diagnostic Code (DC) 
5010-5003, arthritis and degenerative arthritis.  38 C.F.R. 
§ 4.71a.  The veteran's 20 percent rating is based upon 
painful motion, as opposed to being based solely on the 
rating criteria.  

Under DC 5003, a 20 percent rating is warranted when x-ray 
evidence shows the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 20 percent rating is the 
maximum rating for degenerative arthritis under DC 5003 and 
thus, the veteran cannot receive a higher rating for his 
degenerative arthritis.  

At an October 2004 VA joints examination, it was shown that 
the veteran had no muscle atrophy or weakness and that his 
gait is not affected by his knee disability.  The examiner 
reported that there was no evidence of excess fatiguability 
or incoordination.  However, repeated use of the veteran's 
knee caused his stiffness and pain to increase to the point 
where he had to stop moving his knee after approximately 30 
seconds.  The veteran had tenderness along the medial joint 
line.  The examiner stated that the knee disability did not 
affect the veteran's activities of daily living, but it 
affect his recreational activities and lower his quality of 
life.  The examiner diagnosed him with degenerative 
arthritis.  

In April 2004, the veteran had a knee x-ray that revealed a 
small osteophyte, representing mild degenerative changes.  In 
November 2003, the veteran reported knee pain during a VA 
Medical Center (VAMC) routine check-up.  He indicated that it 
was not a new pain, and described it as sharp and throbbing.  
The veteran stated that he took muscle relaxers and pain 
medication daily for his right knee pain.  

As discussed above, because the veteran is not compensable 
for loss of range of motion of the knee, a 20 percent 
disability rating is the maximum available evaluation.  
Simply stated, even with consideration of pain, the veteran's 
does not have a loss in the range of motion of the knee that 
would warrant an evaluation beyond 20 percent for loss in the 
range of motion. 

The veteran also asserts that he is entitled to a higher 
rating for his residuals of a right knee injury, with laxity.  
He is currently assigned a 10 percent rating by analogy under 
DC 5010-5257, arthritis and other impairment of the knee.  
38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted where 
there is moderate recurrent subluxation or lateral 
instability.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that there is no evidence of ankylosis of the 
knee to warrant application of DC 5256.  The veteran's range 
of motion in his right leg is not decreased enough to warrant 
a compensable rating under DCs 5260 or 5261.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

During the veteran's October 2004 VA joints examination, the 
examiner performed Lachman's test and an anterior drawer 
test, both of which showed no instability.  The veteran's 
range of motion is 0 to 120 degrees, which the examiner 
stated did not affect his gait.  The veteran has a positive 
McMurray's sign consistent with a meniscus tear.  The medical 
reports and the facts cited above provide very negative 
evidence against this claim.  The Board also finds that the 
medical reports are entitled to great probative weight.  
Post-service medical records only support these findings and 
provide additional evidence against this claim.

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  The veteran is currently receiving two 
evaluations for the right knee.  However, there is no 
evidence of instability of record.  In fact, the October 2004 
VA joints examination denies instability.  See VAOPGCPREC 23-
97.  The Board finds that the veteran's knee disability does 
not meet the criteria for a 20 percent evaluation under DC 
5010-5257.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  

2.  Hepatitis C

The veteran asserts that he is entitled to a higher rating 
for his service connected hepatitis C, which is currently 
evaluated at 10 percent disabling.  He is currently assigned 
a 10 percent rating under DC 7354, hepatitic C.  38 C.F.R. 
§ 4.114.  

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Prior to the July 2, 
2001, regulatory change, DC 7345 (under which the veteran was 
rated prior to the change), was the appropriate rating code 
for infectious hepatitis.  DC 7354 was created to 
specifically evaluate hepatitis C.  

Pursuant to 38 C.F.R. § 4.114 (DC 7354), nonsymptomatic 
hepatitis C warrants a noncompensable rating.  Intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period warrants a 10 percent rating.  
A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

Under the former criteria, the veteran was rated as 0 
percent.  A 10 percent evaluation under DC 7345 required that 
the disease be productive of demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  

At his December 2005 video conference hearing, the veteran 
testified that he was not on a restricted diet, that he often 
feels tired, that he lost 30 pounds in approximately nine 
months due to poor appetite, and had right upper quadrant 
pain.  The veteran has not been hospitalized for his 
hepatitis C and did not report suffering any incapacitating 
episodes.  He was not anorexic.  He stated at his hearing 
that he takes medicine for stomach pain and lays down to cope 
with fatigue.  

The veteran's VA and private medical records are negative for 
treatment of any symptoms of hepatitis C.  At a June 2005 VA 
physical examination, the veteran weighted 207 pounds.  His 
abdomen was nontender.  

The veteran's hepatitis C symptoms do not meet the criteria 
for a higher evaluation under the old or new criteria.  Post-
service medical records, as a whole, provide much evidence 
against such a finding by failing to indicate the needed 
level of disability required for the higher evaluation. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2001, August 2004, and July 2005, as well as 
information provided in the July 2005 and August 2005 
supplemental statements of the case (SSOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July and August 2005 SSOCs include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the July 2000 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

The RO issued VCAA notice letters in March 2001, August 2004, 
and July 2005.  The March 2001 and July 2005 VCAA letter do 
not specifically ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id. at 120-21.  
However, the Agist 2004 VCAA letter did make the specific 
request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March 2001 and July 2005 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the July 2003 and January 2004 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

A disability rating greater than 20 percent for a right knee 
disability, postoperative, with painful and limited motion is 
denied.  

A disability rating greater than 10 percent for residuals of 
a right knee injury with laxity is denied.  

A disability rating greater than 10 percent for hepatitis C 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


